Title: John Adams to Josiah Quincy, 3 Jun. 1797
From: Adams, John
To: Quincy, Josiah


          
            
              Sir
            
            
              Philadelphia 
              June 3. 1797
            
          
          We are much obliged to you for the opportunity to read the Letter
            of 13 of Feb. from our dear Thomas, which I now return. The Paragraphs useful
            to the Public were judiciously published. Mrs. Adams desires
            me to wish you much felicity in your present and future Connections.
          The H. of R. have at length determined on their Address and to day
            at twelve I am to reply to it.
          They discovered at last that there was good American Blood and
            clear American Accents, in the house.
          I am, with much esteem, your mo. obt.
          
            
              John Adams
            
          
        